DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           RICHARD PETROCINE and AMMIE PETROCINE,
                         Appellants,

                                     v.

     OCWEN LOAN SERVICING, LLC, and U.S. BANK NATIONAL
  ASSOCIATION, not in its individual capacity but solely as Trustee of
                    OWS Remic Trust 2015-1,
                             Appellees.

                              No. 4D16-2330

                               [July 5, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Cheryl    Caracuzzo,      Judge;   L.T.    Case    No.
2011CA005513XXXXMB.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellants.

  Margaret E. Kepler and Debbie Satyal of Adams and Reese LLP, Fort
Lauderdale, for appellee U. S. Bank National Association.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.